t c memo united_states tax_court estate of jack l bradley deceased john s bradley successor executor c t a petitioner v commissioner of internal revenue respondent docket no filed date mark e kellogg and william f krebs for petitioner elizabeth p flores and steven m roth for respondent memorandum opinion tannenwald judge respondent determined the following deficiencies and additions to tax in jack l bradley's decedent's federal income taxes additions to tax under secs year deficiency a a a b dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percent of the interest due on the deficiency respondent has also determined increased interest under sec_6621 the main issues for decision are whether respondent timely issued notices of deficiency and if so whether decedent was protected against loss within the meaning of sec_465 with respect to his pro_rata share of partnership debt obligations arising from sale-leaseback transactions engaged in by a partnership and whether additions to tax under sec_6653 and sec_6661 and increased interest under sec_6621 are applicable this case was submitted fully stipulated the stipulation of facts and the accompanying exhibits are incorporated herein by this reference unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner is the estate of jack l bradley the estate john s bradley successor executor c t a of the estate was a resident of the state of washington at the time the petition herein was filed decedent who died in and his wife who died in filed joint federal_income_tax returns for the taxable years and decedent claimed net_operating_loss carrybacks from the taxable years and to the taxable years and attributable to deductions of loss and investment_interest expense the claimed deductions relating to hambrose leasing the partnership in the following amounts original year carryback_year amount dollar_figure big_number big_number this case involves two sale-leaseback transactions among the following entities hambrose leasing a partnership engaged in the equipment_leasing business charterhouse leasing associates limited_partnership charterhouse hambrose reserve ltd hambrose m j holding corp m j the sole shareholder of hambrose and the general_partner of charterhouse cis leasing corp cis and comdisco inc comdisco the sale-leaseback transactions the transactions can be described in general as follows cis and comdisco purchased with a combination of cash and borrowed funds ibm computer equipment which they then sold to charterhouse subject_to the original financing charterhouse then leased the equipment to various operating companies who actually used the equipment and sold the equipment to hambrose subject_to the original financing and the user leases hambrose then sold the equipment to the partnership subject_to the original financing and the user leases at the end of the day the partnership owned the computers the operating companies used them and charterhouse hambrose and the partnership traded streams of financing payments and lease payments the transactions are described in more detail as follows the initial equipment cis financed on a nonrecourse basis the purchase of certain ibm computer equipment the initial equipment for a total purchase_price of dollar_figure charterhouse then paid cis dollar_figure for the initial equipment in the form of cash a note and an assumption_of_liabilities these liabilities were nonrecourse as to charterhouse all of the initial equipment was leased by charterhouse to fluor corporation the actual end user of the equipment on or about date hambrose purchased the initial equipment from charterhouse for dollar_figure subject_to the liens of the original third-party lender and the user lease this dollar_figure purchase_price was payable as follows dollar_figure in cash on date and in consecutive monthly installment payments of dollar_figure each with the first payment due on date the purchase agreement between hambrose and charterhouse contained the following provision indemnification seller will indemnify purchaser and protect defend and hold it harmless from and against any and all loss cost damage injury or expense including without limitation reasonable attorney's_fees wheresoever and howsoever arising which purchaser or its subsidiaries or stockholders or any of its or their directors officers agents employees stockholders or partners may incur by reason of any material breach by seller of any of the representations by or obligations of seller set forth in this agreement or by reason of the bulk sales laws of any jurisdiction hambrose then leased back the initial equipment to charterhouse pursuant to the terms of a wrap lease which provided for consecutive monthly rent payments of dollar_figure each with the first payment due on date under the wrap lease the lessee waived any right of set-off under state or federal_law counterclaim recoupment defense or other right which lessee may have against lessor or anyone else for any reason whatsoever the lease agreement contained the following provision indemnification lessee will indemnify lessor and protect defend and hold it harmless from and against any and all loss cost damage injury or expense including without limitation reasonable attorneys' fees wheresoever and howsoever arising which lessor or its subsidiaries or shareholders or any of its or their directors officers agents employees stockholders or partners may incur by reason of any breach by lessee of any of the representations by or obligations of lessee contained in this lease or in any way relating to or arising out of this lease the equipment claims of holders of the lien or underlying leases on date the partnership purchased the initial equipment from hambrose for dollar_figure subject_to the liens of the original third-party lender a lien on and security_interest in the initial equipment on the part of hambrose and the user lease and the initial equipment wrap lease this dollar_figure purchase_price was payable as follows dollar_figure in cash on date dollar_figure in cash on date and then in consecutive monthly installment payments of dollar_figure each with the first payment due on date this note was nonrecourse as to the partnership these payments were subject_to deferral until date if the partnership did not receive amounts due it from charterhouse the partnership anticipated that a substantial portion of a limited partner's return would depend on the residual_value of the equipment for resale or release purposes 99_tc_298 see infra note at the end of the wrap lease and user lease the purchase agreement contained the identical indemnification provision as the hambrose-charterhouse purchase agreement in conjunction with the partnership's purchase of the initial equipment hambrose assigned to the partnership the initial equipment wrap lease as a result of which the consecutive monthly rent payments of dollar_figure each would be paid to the partnership the additional equipment comdisco purchased certain additional ibm computers the additional equipment it financed the purchase of some of the additional equipment amounting to dollar_figure on a nonrecourse basis through five different third-party lenders comdisco paid cash for the rest of the additional equipment but the parties have no record of the exact amount of this payment comdisco leased the additional equipment to seven different end users charterhouse purchased the additional equipment from comdisco for a total purchase_price of dollar_figure the purchase_price was a combination of cash payments promissory notes and the assumption of comdisco's financial obligations with respect to some of the additional equipment these note sec_3 presumably the difference between this figure and the amount of comdisco's financing is accounted for by the cash payments for the additional equipment and assumed_liabilities were nonrecourse obligations as to charterhouse hambrose then purchased the additional equipment from charterhouse for dollar_figure subject_to all other liens and leases including the liens and leases of the original third- party lenders comdisco and user leases the dollar_figure purchase_price was payable by dollar_figure in cash and by a note payable in nine installments of principal and interest as follows year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the purchase agreement contained the identical indemnification provision as the hambrose-charterhouse purchase agreement relating to the initial equipment hambrose then leased the additional equipment back to charterhouse pursuant to a wrap lease as with the initial equipment the wrap lease provided for no rights of set-off the lease agreement contained the identical indemnification provision as the wrap lease of the initial equipment the annual payments due hambrose from charterhouse under the wrap lease were identical to the installment payments due charterhouse from hambrose under the note described above the partnership purchased the additional equipment from hambrose for dollar_figure subject_to all other liens and leases including those of the original third-party lenders comdisco and hambrose the dollar_figure purchase_price was paid_by dollar_figure in cash and by an installment note secured_by the additional equipment and payable as follows year amount4 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number this note was nonrecourse as to the partnership and subject_to deferral if the partnership did not receive amounts due it from charterhouse for up to months until date as with the initial equipment the partnership anticipated that a substantial portion of a limited partner's return would depend on the first four amounts differ slightly from those rental payments pursuant to the wrap lease and installments on the note payable by hambrose to charterhouse we do not consider these differences significant see wag-a-bag inc v commissioner tcmemo_1992_581 99_tc_298 see infra note the residual_value of the equipment for resale or release purposes at the end of the wrap lease and user lease the purchase agreement contained the identical indemnification provision as the hambrose-charterhouse purchase agreement with respect to the initial equipment the additional equipment wrap lease with the following schedule of annual payments was assigned to the partnership pursuant to its purchase of the additional equipment year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the partnership investments in the partnership were offered through a private offering memorandum pom which expired at the latest petitioner objects to the receipt of the pom in evidence on the ground that it is not an original fed r evid permits the admission of a duplicate unless a genuine question is raised as to the authenticity of the original or in the circumstances it would be unfair to admit the duplicate in lieu of the original petitioner has not shown either that there is any question of authenticity nor that it would be unfair to admit what petitioner has conceded is a copy of what decedent received fed r evid 713_f2d_496 9th cir affg davies v commissioner tcmemo_1981_438 because we admit the exhibit under fed r evid we do not address arguments under fed r evid continued date the partnership offered units of partnership_interest at a price of dollar_figure each payable in dollar_figure cash and a dollar_figure note bearing percent interest payable semi-annually payable in three installments of dollar_figure on date date and date as a condition of becoming a limited_partner an investor was also required to assume recourse_debt of dollar_figure per partnership unit purchased which represented his or her proportionate share of the note executed by the partnership in connection with the purchase of the equipment the partnership anticipated that the obligation assumed by the limited partners continued petitioner also makes a passing objection that to the extent the pom summarizes other documents it represents inadmissible hearsay first we find that the exhibit qualifies for the residual exception under fed r evid for statements which do not fit under any other specific hearsay exception but nonetheless are inherently trustworthy and probative and by whose inclusion justice would be served see saltzburg fed r evid manual pincite the pom contained summaries of the agreements covering the transactions involved the opinion letter of a law firm financial projections by an accounting firm and legally required disclosures for residents of different states we are persuaded that the pom reflected a high degree of competency and reliability on the part of those involved in its preparation see 896_f2d_1542 9th cir upholding admission of sec registration_statement under fed r evid moreover its reliability is corroborated by other supporting documents in the record herein see 106_frd_327 n d ga second as can be seen from the discussion below while the exhibit does serve to illustrate the transaction at issue the elements upon which we rely in reaching our conclusion all have a separate evidentiary basis pertained to the last installments of the partnership note due between date and date and payable no later than date according to the subscription agreement hambrose had the right to pursue a limited_partner for the amount of the unpaid balance of his or her pro_rata share of the assumed portion of the partnership note at maturity the pom included the following projection of tax benefits per partnership unit for the first years of the transaction year investment projected tax loss loss as a percent of investment dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number total dollar_figure dollar_figure does not include interest pincite percent per annum the pom contained an opinion by the law firm of friedman shaftan p c that opinion explained in considerable detail the application of the at-risk provisions of sec_465 and concluded that the transaction would likely survive a challenge by respondent decedent's decision to invest during the fall of decedent executed subscription documents to purchase units in the partnership for which he paid a total of dollar_figure cash over the period from through the amount of recourse_debt which decedent was required to assume totaled dollar_figure decedent met robert michaels mr michaels in the early 1980's mr michaels was a certified_public_accountant practicing income_tax and general accounting since worked in an accounting firm and directed staff mr michaels learned of the partnership from a client then told decedent about it decedent consulted with mr michaels concerning the investment in the partnership mr michaels reviewed the pom including the opinion letter he also was of the opinion that a partner would be at-risk for the amount of partnership debt which a partner was required to assume mr michaels consulted with decedent's tax counsel david weinstein mr weinstein about the investment based on this consultation with mr weinstein the opinion letter in the pom and his own analysis mr michaels approved the investment which decedent then made mr michaels prepared for decedent and mrs bradley joint federal_income_tax returns for the taxable years which included the deductions at issue and procedural background decedent filed form_1045 regarding loss_carrybacks to previous years for the taxable_year on or before date and filed form_1045 for the taxable_year on or before date respondent issued a notice of final_partnership_administrative_adjustment the fpaa to the partnership for the tax years and on date on date the partnership filed a petition with this court challenging the correctness of the fpaa but making no claim that it was not timely that case was captioned hambrose leasing limited_partnership barry m goldwater jr tax_matters_partner v commissioner under docket number and we will hereinafter refer to it as hambrose ii on date this court issued its opinion in a related case pertaining to the tax_year 99_tc_298 which we hereinafter refer to as hambrose i in hambrose i we held that the issue of whether a partner is at risk under sec_465 must be decided in a partner-level proceeding not in a partnership-level proceeding in that opinion we also decided that for purposes of any subsequent litigation involving the partnership the installment note for the additional equipment was nonrecourse as to the partnership id pincite the decision in that case was entered on date and became final on date on date this court granted respondent's motion in hambrose ii to dismiss for lack of jurisdiction with respect to the at-risk issue under sec_465 and all references to this issue were stricken from the pleadings on date we entered a decision in hambrose ii based on a stipulated settlement agreement under rule a in which respondent accepted as filed the partnership items for the taxable years and of the partnership this decision became final date on date respondent issued statutory notices of deficiency to decedent one for the tax_year and one for the tax_year in which the carryback of claimed deductions for and with respect to the partnership were disallowed and additions to tax and increased interest were asserted courtesy copies of these notices were erroneously addressed to counsel for decedent's_estate pincite chain bridge road fairfax virginia but were delivered to the correct address of chain bridge road fairfax virginia discussion untimely notice petitioner makes a two-pronged argument that the notices of deficiency herein were untimely because they were not issued within years from the dates of filing of decedent's returns for and as provided in sec_6501 first it argues that sec_6501 applies because respondent did not issue a timely fpaa pursuant to section a that section provides that respondent ha sec_3 years from the date of the filing of the partnership return in which to assess the tax based on any partnership or affected_item if an fpaa is issued before the end of the 3-year period of limitations of section a that period is suspended for the time during which a partnership-level proceeding is brought and a decision in that proceeding becomes final and for year thereafter sec d petitioner's argument is without merit it is well established that the issue of the timeliness of an fpaa must be raised during the partnership-level proceeding and thus may not be raised subsequently by petitioner in this partner-level proceeding 102_tc_683 second petitioner argues that the notices were untimely because respondent artificially extended the partnership proceeding by needless delay and thus should be estopped from issuing the notices this argument is equally meritless estoppel constitutes an affirmative defense with the result that in respect of its impact on the timeliness of the notices of deficiency the burden_of_proof is on petitioner rule sec_39 sec_142 98_tc_695 we see no need to detail the various elements which are essential to a successful assertion of equitable_estoppel see 439_f2d_1365 2d cir 104_tc_13 consistent with our decision in 99_tc_298 the deductions at issue are affected items supplemented 104_tc_417 hofstetter v commissioner supra pincite and cases cited thereat it is sufficient to note that estoppel of the government is applied with great restraint hofstetter v commissioner supra and that petitioner has failed to show that it has met any of these conditions in this connection we note that as our findings_of_fact show decedent was aware at an early date of the at-risk problem ie before the expiration date of the pom date at the latest and that he was presumably aware by way of notice from respondent and from the tax_matters_partner of the proceeding in hambrose i where a petition was filed in sec_6223 g we fail to see how petitioner can claim surprise hardship or prejudice sufficient to cause us to sustain a defense which would require us to hold that petitioner should totally prevail herein see and compare 88_tc_1488 it is clear that respondent complied with the statute and that the notices were timely under section a because there was an fpaa issued to the partnership a proceeding was instituted in this court based on that fpaa that proceeding was decided on date and became final on august a stipulated decision though generally not subject_to appeal except on jurisdictional grounds 875_f2d_1396 9th cir is still considered a reviewable decision which becomes final days after entry of decision 918_f2d_1581 fed cir sherry continued and the notices of deficiency were mailed within one year thereafter on date at-risk we must now decide whether decedent was at risk for his assumed liability in the context of the sale-leaseback transactions because respondent first raised the at-risk issue in the answer respondent bears the burden_of_proof and so concedes on brief sec_465 provides that deductions with respect to the type of leasing activity represented by this case are only allowable to the extent of the amount for which the taxpayer is at risk generally a taxpayer will subject_to the exception in sec_465 discussed below be considered at risk for the amount of any cash investment sec_465 also a taxpayer will be considered at risk for the amounts borrowed with respect to the activity to the extent that the taxpayer is personally liable for the repayment of such amounts sec_465 respondent concedes that the partnership's transaction had a business_purpose with economic_substance was engaged in for profit and that the partnership's equipment was correctly continued frontenac inc v united_states 868_f2d_420 11th cir 830_f2d_581 5th cir all cited in 105_tc_358 revd on other grounds 103_f3d_332 4th cir valued respondent has also conceded that decedent was at risk in the amount of his dollar_figure cash investment and was personally liable for the debt which decedent assumed upon purchasing his interest in the partnership nevertheless respondent contends that decedent was not at risk for the amount of assumed partnership debt under sec_465 which provides exception --notwithstanding any other provision of this section a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements respondent does not contend that decedent was protected by guarantees or stop loss agreements but rather by nonrecourse_financing and other similar arrangements when analyzing a transaction under sec_465 we use the realistic possibility or economic reality test set forth in 904_f2d_477 9th cir sometimes cited as baldwin v united_states and approved by this court in 103_tc_120 affd without published opinion 77_f3d_497 11th cir this test asks whether there is any realistic possibility that the taxpayer ultimately will be subject_to economic loss on the investment at issue levien v commissioner t c pincite in applying this standard we are guided by the substance of the transaction not its form id pincite we look not to any single factor id pincite but to whether the combination of factors and characteristics of the transaction rises to the level of an other similar arrangement with the effect of protecting decedent against risk respondent first stresses the nonrecourse nature of the indebtedness involved in the transaction in hambrose leasing v commissioner t c pincite we decided that for purposes of any subsequent litigation involving this partnership the partnership's indebtedness involved in the purchase of both the initial and additional equipment was nonrecourse where decedent is personally liable for his share of partnership debt by virtue of his assumption of the nonrecourse_liability the presence of that same nonrecourse_liability cannot also be said to be a factor insulating him from risk see hayes v commissioner tcmemo_1995_151 wag-a-bag inc v commissioner tcmemo_1992_581 and cases cited therein petitioner insists we must not carry over the findings from one case into another however any affected items proceeding will necessarily involve determinations made at the partnership level sec_6231 see 108_tc_1 kafka cavanagh litigation of federal civil tax controversies par at p 2d ed to that extent petitioner's argument that it ought not be bound by our findings in a separate proceeding is without merit petitioner also presents argument as to why res_judicata by hayes v commissioner tcmemo_1995_151 a case dealing with a similar partnership organized by hambrose and charterhouse should not apply in this case respondent has not asserted res_judicata and we do not apply it we next look to see whether there were other elements of the transactions which protected decedent against loss we note initially that respondent's argument that the financial solvency and good credit rating of the various parties to the transaction made decedent less at risk was specifically rejected in 87_tc_1471 respondent next emphasizes the circular nature of the payments--the partnership's debt payments were exactly offset by the rental payments it received from hambrose this circularity is set forth in the stipulation and the stipulated documents as well as the pom as we have previously held circular payments do not per se constitute other similar arrangements for purposes of sec_465 92_tc_1003 nevertheless they are a factor to be considered levien v commissioner t c pincite respondent also contends that the deferral provisions operated to protect decedent against loss the sale or re- leasing of the equipment at the end of the transactions which could have provided funds to satisfy deferred liabilities was viewed as a significant source of return on the investment it is clear that debt obligations payable in the future are included in the amount for a which a partner is considered personally liable for purposes of sec_465 88_tc_63 affd 894_f2d_1072 9th cir thus we cannot simultaneously propose a rule that the deferral of debt obligations into the future represents per se an other similar arrangement for sec_465 however the presence of deferral provisions is another factor to be considered in deciding whether a taxpayer is protected against loss see santulli v commissioner tcmemo_1995_458 one other element needs to be taken into account as set forth in our findings_of_fact the purchase agreement and lease agreement between charterhouse and hambrose and the purchase agreement between hambrose and the partnership each contained provisions for indemnification we think that these provisions constitute collateral agreements under american principals leasing corp v united_states f 2d pincite see wag-a-bag inc v commissioner supra we see the indemnification agreements as constructing a fire wall which would have stopped the spread of losses at hambrose with the effect of protecting the partnership and decedent from loss in hayes v commissioner tcmemo_1995_151 we analyzed a similar partnership hambrose leasing-5 involving comdisco hambrose and charterhouse in that case comdisco was the original_purchaser of computer equipment which was transferred through charterhouse and hambrose to a partnership subject_to third-party liens and user and wrap leases the transactions contained the same type of circular payments and the same type of deferral provisions as in this case and a functional guarantee similar to the indemnification provisions herein in holding that the taxpayer was not at risk for purposes of sec_465 we found that the differences between that case and the other cases applying the economic reality standard were simply window dressing see hayes v commissioner supra moser v commissioner tcmemo_1989_142 affd 914_f2d_1040 8th cir we see the facts of this case similarly while one could certainly distinguish the instant case on certain points from many of the cases cited by the parties we do not in the final analysis find it sufficiently distinguishable so that we could find that decedent was at risk for the amounts of assumed indebtedness petitioner points out that the decisions supporting respondent's position herein including those which we have cited and many others have been decided on the basis of the taxpayers' failure to carry their burden_of_proof that they were at risk and do not hold that the taxpayers were not at risk on this ground petitioner argues that those decisions are not sufficient to permit us to conclude herein that respondent has carried the burden of proving that the decedent was not at risk in respect of his share of the partnership obligations which he assumed in particular we find many cases where this court has held for the taxpayer on the at-risk issue in similar transactions unhelpful because the court used a worst case scenario standard instead of the realistic possibility standard now used by this court see 91_tc_838 emershaw v commissioner tcmemo_1990_246 affd 949_f2d_841 6th cir brady v commissioner tcmemo_1990_626 we think petitioner oversimplifies the situation it is technically correct that those decisions only went as far as determining that the taxpayers had not carried their burden that they were at risk but it does not follow that the elements which formed the foundation of those decisions were not sufficient to support a decision that a taxpayer is in fact not at risk a position on which respondent has the burden_of_proof herein our task is to decide whether the record herein contains sufficient evidence to enable us to hold that respondent has carried that burden we think that the circularity of payments the deferral provisions and the indemnity provisions each of which independently might not have risen to the level of other similar arrangements under sec_465 when taken together are sufficient to satisfy respondent's burden that decedent while nominally personally liable for the assumed_liabilities under sec_465 was effectively immunized from any realistic possibility of suffering an economic loss under sec_465 was not at risk and is not entitled to the deductions in question 103_tc_120 we so hold additions sec_6621 respondent seeks increased interest pursuant to sec_6621 that section provides for an increase in the interest rate to percent of the statutory rate on underpayments of tax if a substantial_understatement is due to a tax-motivated transaction certain transactions are deemed to be tax motivated by sec_6621 including any loss disallowed under sec_465 sec_6621 petitioner contends that the notice did not include any reference to sec_6621 because such reference was contained only in the worksheet and not on the first page of the notice itself the worksheet which was dated several days before the statutory notice and was attached to the statutory notice explained the deficiencies however a notice_of_deficiency includes the cover page and all attached pages and documents goldman v commissioner tcmemo_1993_480 affd 39_f3d_462 2d cir furthermore the purpose of a notice_of_deficiency is to advise the taxpayer of respondent's assertions the worksheets attached to the notices of deficiency each a form 1902c report of individual income_tax examination changes clearly gave petitioner notice that respondent would be seeking to charge interest to be computed pincite of normal rates per sec_6621 for tax_motivated_transactions the fact that this line was not printed on the first page of the notices of deficiency is insufficient to support petitioner's position thus petitioner's arguments that respondent never raised the sec_6621 issue are without meritdollar_figure since we have concluded that the loss deductions in issue are disallowed under sec_465 it follows that the activities were tax-motivated transactions under sec_6621 we therefore sustain respondent on this issue sec_6653 negligence respondent has determined an addition_to_tax under sec_6653 for negligence petitioner claims it should not be liable for the addition because decedent reasonably relied on the advice of his accountant mr michaels in making the investment we see no need to explore the details of how decedent sought and obtained professional advice in respect of the tax consequences attaching to his investment in the partnership we are satisfied that he recognized the necessity of seeking such advice that he sought it from his accountant mr michaels who had sufficient experience to render such advice and with whom decedent discussed the tax implications he received that advice from mr michaels advice based upon reasonable investigation and analysis of all relevant information including consultation with in this context we consider and reject petitioner's argument based on fowler v commissioner 6_bta_250 that case involved the attempt by respondent to supplement the answer with a letter predating the notice_of_deficiency not a letter attached to the notice decedent's tax lawyerdollar_figure that advice was also consistent with the opinion of counsel set forth in the pom we also note that at the time decedent made his investment as our subsequent discussion in respect of the addition_to_tax under sec_6661 reveals most of the pertinent decisions had not been handed down so that there was at best a shortage of authority setting forth legal principles governing the tax consequences arising from the at-risk provisions of section dollar_figure we think the foregoing circumstances meet the standard established in united_states v boyle 469_us_247 where the supreme court stated when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice respondent objects to portions of mr michaels' testimony on the grounds of inadmissible hearsay in many respects respondent's objections appear to be well taken accordingly we have confined our findings to those elements of mr michaels' testimony which clearly involve facts as to his views and actions and not to what others said under these circumstances we find it unnecessary to dissect mr michaels' testimony and detail the portions in respect of which respondent's objection might be sustained respondent also objects to the testimony of mr michaels that he thought decedent would be at risk as a legal conclusion it is precisely that conclusion for which decedent consulted mr michaels it is the fact that it was rendered and not its substantive correctness that we find relevant here see discussion in andrews v commissioner tcmemo_1985_380 no negligence under sec_6653 because the fact that a type of transaction was universally disapproved by courts not clear at the time taxpayers entered into transaction we conclude that decedent made a reasonable effort to obtain and in fact received appropriate advice in respect of his investment and that he therefore was not negligent within the meaning of sec_6653 sec_6661 substantial_understatement respondent has asserted additions to tax under sec_6661 for substantial_understatement petitioner contends that there was substantial_authority for decedent's_return position that would operate to eliminate the substantial_understatement sec_6661 in this case resolution of the at-risk issue is based primarily on a conclusion drawn from complex and interrelated contractual documents see waters v commissioner tcmemo_1991_462 affd 978_f2d_1310 2d cir the facts of this case are similar to the facts of a number of other cases in which taxpayers prevailed and were found by this court to be at risk with respect to sale-leaseback transactions see eg 91_tc_838 87_tc_1471 brady v commissioner tcmemo_1990_626 emershaw v commissioner tcmemo_1990_246 affd 949_f2d_841 6th cir we have also found that many similarly situated taxpayers who did not prevail and were found to be not at risk nevertheless had substantial_authority for positions taken on their returns see waters v commissioner supra epsten v commissioner tcmemo_1991_252 moser v commissioner tcmemo_1989_142 affd 914_f2d_1040 8th cir b a distributing co v commissioner tcmemo_1988_589 on the facts of this case with regard to the at-risk issue we find that there existed substantial_authority for decedent's_return position we therefore hold that petitioner is not liable for the sec_6661 additions to tax to reflect the foregoing an appropriate decision will be entered
